Share Purchase Agreement


between


STEVEN HUYNH, Swedish Citizen with permanent address at Slottsvägen 12, in 183
52 Täby, Sweden (Personal ID Number 751031-9275)


(hereafter referred to as the “Seller”)


and


EURO SOLAR PARKS, INC., a Nevada Corporation at 2533 N Carson Street, Carson
City, NV 89706, USA, with offices at 345 Route 17 South, Suite 23, in Upper
Saddle River, NJ 07458, USA (Entity Number E0656182008-4)


(hereafter referred to as the “Purchaser”)



--------------------------------------------------------------------------------



 
Whereas



I
The Seller is the owner of 500 (five hundred) shares, fully paid in, with a par
value of SEK 100 (one hundred Swedish Krona) each of CONLEXA SVERIGE AB, a
Swedish Private Company Limited by Shares (Company No. 556845-1321) located at
Reimersholmsgate 9B, in 117 40 Stockholm, Sweden, (hereafter referred to as
“Shares”),



II
The Purchaser has offered to purchase 500 of the Shares and the Seller has
accepted to sell same, subject to the following terms and conditions:




--------------------------------------------------------------------------------



1.
The Seller hereby sells to the Purchaser who accepts the Shares representing
100% of the whole share capital of CONLEXA SVERIGE AB (hereafter referred to as
“Company”).



2.
The Shares are sold for a total purchase price of USD 12,640.00 (twelve thousand
six hundred forty United States Dollars), which equals a total purchase price of
SEK 79,000.00 (seventy-nine thousand Swedish Krona) whereby the conversion rate
is based on the actual currency exchange rate of SEK 1.00 = USD 0.16 as per the
execution date of this agreement.



3.
The Purchaser shall pay the purchase price of USD 12,640.00 in form of shares of
the stock of the purchasing company, Euro Solar Parks, Inc., whereby the
Purchaser shall issue 1,264,000 (one million two hundred sixty-four thousand)
new common shares of Euro Solar Parks, Inc. into the name of the Seller. The
Seller and Purchaser agree to calculate the amount of new shares to be issued
according to the following formula:



Item
Amount / Value
Weighted Avg. Share Price of ESLP.PK (80 trading days)
USD 0.015
./. Discount for Risk-Adjustment
-35.0%
= Risk-Adjusted Share Price as Calculation Basis (truncated)
USD 0.01
Total Amount of Shares to be Issued (USD 12,640.00 / USD 0.01)
1,264,000

 
 

 



Share Purchase Agreement CONLEXA SVERIGE AB
Page 1 of 3



 
 

--------------------------------------------------------------------------------

 

The Purchaser shall issue 1,264,000 new common shares into the name of the
Seller and shall transfer the shares to the broker account and/or physical
delivery address, which details will be given to the Purchaser by the Seller
separately, within 10 (ten) days since the Purchaser has received the share
certificate/s of CONLEXA SVERIGE AB, validly issued into the name of the
Purchaser.


4.
The Seller represents and warrants that:



 
a.
all Shares are being validly issued and fully paid in and the Shares are owned
by the Seller, with good and valid title thereto and are at the full disposal of
the Seller. The Purchaser will be able to dispose immediately and fully of the
Shares acquired from the Seller without any limitation whatsoever;



 
b.
the Shares are not subject to any rights or claims from third parties, in
particular they are free and clear of any restriction on disposal, are free and
clear of any mortgage, security, pledge, lien, claim, charge, subscription,
options, warrants, conversion rights and other encumbrance of any kind;



 
c.
the Company has always being carrying business according to the law and to its
articles of incorporation;



 
d.
there is no legal action or other procedure, judicial, arbitral or
administrative action, suit, proceeding or investigation now pending or
threatened before any court, arbitral tribunal or administrative authority
against the Company or its properties or business;



 
e.
there is no obligation or liability (based in contract or tort) of the Company
which is not stated in the statement of the accounts, nor which has been fully
settled as of the date of execution;



 
f.
the financial statements of the Company have been prepared in accordance with
generally accepted accounting principles and accurately and completely reflect
the financial condition of the Company. Since then there has been no adverse
material change of the business, assets, liabilities and the financial condition
of the Company from that shown by such financial statements. The Seller assumes
no liability for possible tax audits and possible involved tax adjustments;



 
g.
the Company has in the past fully satisfied all obligations to governmental
authorities, including any tax liabilities;



 
h.
neither this Agreement nor any document or statement furnished or made by the
Seller to the Purchaser in connection with this Agreement or the transactions
contemplated hereby contains an untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
or therein not misleading. The Seller has disclosed to the Purchaser all
material financial, legal and other information on the business and operations
of the Company.



5.
The transfer of risk and use with regard of the assignment of the Shares is at
the risk of the Purchaser.



6.
Further warranties of the Seller are excluded; except no material adverse
changes up to completion date.



7.
The parties and the Company shall observe strict confidentiality of the contents
of this Agreement towards third parties to the extent that they are not legally
obliged to disclosure or the respective other party has not given its express
consent to such disclosure.

 
 
 

 
Share Purchase Agreement CONLEXA SVERIGE AB
Page 2 of 3



 
 

--------------------------------------------------------------------------------

 

8.
This Agreement shall be subject to and governed by Swedish law.



 




 
This agreement is prepared in two originals, duly signed and one original given
to each party.











(Place, date)
 
(Place, date)
Täby 2011-07-28
 
Upper Saddle River, NJ, 7/28/11
     
Seller
 
Purchaser
   
EURO SOLAR PARKS, INC.
/s/ Steven Huynh
 
/s/ Dimitrios Argyros
Steven Huynh
 
Dimitrios Argyros, President/CEO



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

Share Purchase Agreement CONLEXA SVERIGE AB
Page 3 of 3



 
 

--------------------------------------------------------------------------------

 
